Citation Nr: 1136393	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-35 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for spondylosis with disc extrusion at L4-5 and L5-S1 for the period prior to August 1, 2007, and to a rating in excess of 20 percent for the period beginning on August 1, 2007.

2.  Entitlement to an initial evaluation in excess of 20 percent disabling for sciatica of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to March 1992, from January 1996 to January 2000, and from August 2005 to November 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in North Little Rock, Arkansas that granted service connection for the Veteran's spondylosis with disc extrusion at L4-5 and L5-S1 and assigned a 10 percent rating, and granted service connection for sciatica of the left lower extremity and assigned a 10 percent rating, both effective November 30, 2006, the day after the Veteran's discharge from service.

With regard to the Veteran's service-connected spondylosis with disc extrusion at L4-5 and L5-S1, an April 2007 RO decision granted a temporary total disability (TTD) rating (100 percent) under 38 C.F.R. § 4.30 from March 30, 2007 to May 31, 2007 for surgery and convalescence.  A November 2007 rating decision granted an extension of the Veteran's TTD rating through July 31, 2007, and also granted a higher, 20 percent rating for his spondylosis effective August 1, 2007.  As this did not constitute a grant of the full benefit sought on appeal, this matter remains before the Board.  See AB v. Brown, 6 Vet. App. 135 (1993).


FINDINGS OF FACT

1.  For the period prior to August 1, 2007, the Veteran's spondylosis with disc extrusion at L4-5 and L5-S1 was manifested by symptoms of pain and painful motion, thoracolumbar flexion limited to 70 degrees, and the combined range of motion limited to 170 degrees; the disability is not manifested by muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, by ankylosis, or by incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.

2.  For the period beginning on August 1, 2007, the Veteran's spondylosis with disc extrusion at L4-5 and L5-S1 is manifested by symptoms of pain and painful motion, thoracolumbar flexion limited to 70 degrees, and the combined range of motion limited to 165 degrees; the disability is not manifested by muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, by ankylosis, or by incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.

3.  The Veteran's sciatica of the left lower extremity is manifested by symptoms of decreased sensation, mild weakness in left ankle dorsiflexion and plantar flexion, and absent left ankle reflexes (prior to October 2007); no paralysis or muscle atrophy is shown.


CONCLUSIONS OF LAW

1.  For the period prior to August 1, 2007, the criteria for an evaluation of 20 percent disabling for spondylosis with disc extrusion at L4-5 and L5-S1 have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2010).

2.  For the period beginning on August 1, 2007, the criteria for an evaluation in excess of 20 percent disabling for spondylosis with disc extrusion at L4-5 and L5-S1 have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2010).

3.  The criteria for an evaluation in excess of 20 percent disabling for sciatica of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims for higher initial ratings for his service-connected spondylosis with disc extrusion at L4-L5 and L5-S1 and sciatica of the left lower extremity, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board notes that where service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are all in the file.  The Veteran has not referenced any outstanding records for VA to obtain relating to his claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The Veteran was provided with VA examinations relating to his claims in February 2007, October 2007, and April 2008.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's spondylosis with disc extrusion at L4-L5 and L5-S1 or his sciatica of the left lower extremity since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  The Board finds the above VA examination reports are thorough and complete and adequate upon which to base a decision with regard to the Veteran's claims, and the Veteran does not contend otherwise.  The VA examination reports reflect that the examiners personally reviewed the claims file (albeit the February and October 2007 examination reports reflect that only the Veteran's VA medical records were reviewed, the Board finds such to be harmless error as a history of symptoms was elicited from the Veteran, and there are no relevant private treatment records in the claims file), examined the Veteran, and provided sufficient detail to rate the Veteran under the applicable diagnostic criteria.  The Board acknowledges that the Veteran's representative asserts in his August 2011 informal hearing presentation that the February 2007 VA examination report is inadequate because it failed to address, with regard to the Veteran's back, whether there was additional limitation of motion due to painful motion (as painful motion was noted).  In that regard, the Board is cognizant of the Court's recent decision in Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, __ Vet. App. __ (Aug. 23, 2011), in which the Court held that the VA examination was inadequate because the examiner failed to address whether pain limited functional ability, including during flare-ups, preferably expressed in terms of additional loss of range of motion.  The Board notes, however, that Mitchell is distinguishable from the instant case because a remand for a new VA spine examination would not provide any additional information relevant to rating the Veteran's spondylosis with disc extrusion prior to October 2007 (as, after the February 2007 examination in question, the Veteran was provided with two more VA examinations in October 2007 and April 2008 that did address functional loss due to painful motion).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537.

II. Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Where, as in the instant case, an appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Spondylosis

Effective since September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

With regard to the thoracolumbar spine, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  

Note 1 to the General Rating Formula provides for a separate evaluation for any associated, objective neurologic abnormalities.  38 C.F.R. § 4.71a (2010).

Note 2 to the General Rating Formula for Diseases and Injuries of the Spine provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2010).

Diagnostic Code 5243 provides for rating intervertebral disc syndrome (IVDS) under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010) (renumbered from 5293 effective Sept. 26, 2003).  The Formula for Rating IVDS Based on Incapacitating Episodes provides ratings for incapacitating episodes as follows: having a total duration of at least 6 weeks during the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2010).

The Veteran's spondylosis with disc extrusion at L4-5 and L5-S1 is currently assigned a 10 percent evaluation prior to August 1, 2007, and a 20 percent thereafter.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  As noted above, the Veteran was awarded a TTD rating (100 percent) for the period from March 30, 2007 to July 31, 2007.  The Veteran seeks higher initial ratings.

The Veteran was provided with VA examinations in February 2007, October 2007, and April 2008.  The February 2007 VA examination report reflects that the Veteran reported experiencing continuous, sharp pain in his low back (8/10).  He reported getting a good response from treatment with Robaxin and naproxen, that he did not experience flare-ups, he reported some left leg numbness (addressed below), and he reported he could walk three blocks and then had to stop due to pain.  No weakness, bladder or bowel problems were noted.  It was noted that walking, standing, sitting, and driving made his back pain worse, but that it did not affect his usual occupation, and it was noted that the Veteran was presently unemployed.  The examiner noted that the Veteran had a left-sided limp.  Lumbar forward flexion was to 70 degrees, extension to 20 degrees, lateral flexion to the right and left to 20 degrees, and rotation to the right and left was 20 degrees.  Painful motion was noted in forward flexion and recovery backward.  No postural abnormalities and no fixed deformities were specifically noted, and the musculature of the Veteran's back was noted as normal.  Although an episode of "intervertebral disc syndrome" was noted as having occurred in the last 12 months requiring continuous medication, the examiner noted that no bed rest was prescribed.  The examiner noted that x-rays showed mild degenerative disc space narrowing at L4-5 and mild degenerative spurring from L3 to L5, and that an MRI showed spondylosis with disc extrusion at L4-5 and L5-S1.  A diagnosis of spondylosis with disc extrusion at L4-5 and L5-S1 was recorded.

In March 2007, the Veteran underwent a left L5-S1 microdiscectomy for a pre-operative diagnosis of left L5-S1 herniated nucleus pulpous (and with a history of complaints of left leg pain and numbness).  See VA Operative Report, March 2007.  

The Veteran was provided with another VA examination in October 2007.  The October 2007 VA examination report reflects that the Veteran reported continuing to experience low back pain since the March 2007 surgery.  The Veteran reported that he was currently employed as a driver for Meals on Wheels, and that prior to, he was employed in the construction industry for two years.  The examiner noted a diagnosis of spondylosis with disc disease of the lumbar spine.  No significant affect on the Veteran's occupation was noted, although the examiner did note that the Veteran's condition prevented him from exercising or playing sports, and that it had a moderate affect on his ability to do chores, shop, or engage in recreation or travel.  No urinary or bowel dysfunction were noted.  Symptoms of limitation of motion, stiffness, spasms, and moderate, constant pain were noted (but no weakness or fatigue were specifically noted).  Also, daily, moderate flare-ups of pain were noted from increased activity, and the Veteran reported that he "cannot do anything" until the pain subsides.  It was noted that the Veteran did not have any incapacitating episodes during the past 12 months except with regard to his March 2007 surgery.  The examiner noted that the Veteran was able to walk 1/4 of a mile.  Physical examination revealed pain with motion and tenderness, but no spasm, atrophy, guarding, or weakness (and no muscle spasm, localized tenderness, or guarding severe enough to be responsible for an abnormal gait or spinal contour was noted).  Posture was noted as normal, although an antalgic gait with poor propulsion was noted.  No thoracolumbar ankylosis was specifically noted.  Range of motion of the thoracolumbar spine was to 70 degrees of flexion, 15 degrees of extension, 30 degrees of right lateral flexion, 20 degrees of left lateral flexion, and 30 degrees of right and left lateral rotation.  Painful motion was noted, including with repetitive use, but no additional limitation of motion was specifically noted.  The examiner noted again that the Veteran had no incapacitating episodes in the past 12 months (other than the March 2007 surgery), and also that he was never bedridden.  The examiner noted December 2006 and February 2007 VA radiology reports reflecting impressions including spondylosis with disc extrusion at L4-5 and L5-S1.  The examiner noted that the Veteran was continued to be employed as a driver for Meals on Wheels, and that he had not lost any time from work in the past 12 months as a result of his back condition.  The examiner recorded a diagnosis of post discectomy at L5-S1 with spondylosis with disc disease.  No significant affect was noted on the Veteran's occupation, although it was noted that it prevented him from playing sports and exercising, and that it had a moderate affect on the Veteran's ability to do chores, shop, engage in recreation, and travel.

An April 2008 VA examination report reflects that the Veteran reported experiencing continued back pain since the March 2007 surgery (lumbar microdiscectomy).  No urinary or bowel symptoms were specifically noted.  Symptoms of limitation of motion, stiffness, weakness, spasms, and pain were reported by the Veteran (but not fatigue).  The Veteran described the pain as constant and moderate, and that he had daily flare-ups from increased activity and that he "cannot do anything" until the pain subsides.  No incapacitating episodes were noted as occurring in the past 12 months, and the Veteran reported that he was able to walk 1/4 mile.  Physical examination revealed spasm, pain with motion, and tenderness, but no guarding or weakness, and the examiner noted that there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for any abnormal gait or spinal contour.  Posture was noted as normal, and gait was noted as antalgic with poor propulsion.  No thoracolumbar ankylosis was specifically noted.  Range of motion of the thoracolumbar spine was to 70 degrees of flexion, 15 degrees of extension, 20 degrees of right and left lateral flexion, and 20 degrees of right and left lateral rotation.  Painful motion was noted, including with repetitive use, but no additional limitation of motion was specifically noted.  The examiner noted again that the Veteran had no incapacitating episodes in the past 12 months, and also that he was not bedridden.  The examiner noted a recent March 2008 MRI report that reflected an impression noting the Veteran's March 2007 surgery with "no demonstrable residual or recurrent herniated disc."  The examiner noted that the Veteran was currently employed as a maintenance person at an apartment complex.  A diagnosis of spondylosis with disc extrusion, L4-5 and L5-S1 was recorded.  The examiner noted it had no affect on the Veteran's occupation, although it was noted that it prevented him from playing sports and exercising, and that it had a moderate affect on the Veteran's ability to do chores, shop, engage in recreation, and travel.

The Board acknowledges VA treatment records dated from December 2006 to January 2008.  None of these records, however, reflect any symptomatology of greater severity than what was noted in the above VA examination reports.

In light of the above, the Board finds that the Veteran's spondylosis with disc extrusion at L4-5 and L5-S1 does not meet the schedular rating criteria for a rating in excess of 10 percent for the period prior to August 1, 2007, or in excess of 20 percent thereafter, under the General Rating Formula.  As noted above, under the General Rating Formula, a 20 percent rating requires flexion limited to 60 degrees, a combined range of motion limited to 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, none of which is shown in any of the medical evidence of record.  As shown above, forward flexion was limited on VA examination in February 2007, October 2007, and April 2008 to 70 degrees, and combined range of motion on examination in February 2007 was 170 degrees, in October 2007 was 195 degrees, and in April 2008 was 165, which ranges of motion do not meet the 20 percent rating criteria under the General Rating Formula.  Likewise, no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour was shown on any of the three VA examinations.  In addition, the Board notes that a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes requires "incapacitating episodes," defined as requiring bed rest prescribed by a physician and treatment by a physician, whereas all three VA examination reports reflect that the Veteran had not experienced any incapacitating episodes requiring bed rest prescribed by a physician (except with regard to the March 2007 surgery, for which the Veteran was granted a TTD rating through July 31, 2007), and no incapacitating episodes are otherwise shown in any of the evidence of record.  Therefore, the Board finds that a higher rating is not warranted for any period on appeal under the schedular criteria.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Board notes that, for the period beginning on August 1, 2007, the RO awarded the higher, 20 percent rating in its November 2007 rating decision based on the Veteran's complaints of painful motion despite the fact that the Veteran did not meet the regular schedular criteria for that rating.  Therefore, the Board finds that, for the period beginning on August 1, 2007, although the October 2007 and April 2008 VA examination reports reflect no additional functional loss due to painful motion, weakness, fatigability, or incoordination, the 20 percent rating currently assigned already contemplates additional functional loss due to painful motion, and the Veteran is therefore not entitled to an even higher rating.  With regard to the earlier period on appeal prior to August 1, 2007, the Board acknowledges that, as pointed out by the Veteran's representative, although painful motion was noted by the February 2007 VA examiner, the examiner never specifically noted that painful motion did not cause any additional functional loss or additional loss of range of motion.  As noted in the VCAA section above, a remand for a new VA examination would not provide any additional information with which to rate the Veteran for this earlier period.  Therefore, in light of the fact that the Veteran's range of motion has remained fairly consistent throughout the entire period on appeal, and because the RO granted a higher, 20 percent rating based on painful motion for the period beginning on August 1, 2007, the Board will similarly grant a higher, 20 percent rating for the period prior to August 1, 2007, but certainly no more.

In summary, the Board concludes that the preponderance of the evidence is in favor of granting a higher, 20 percent evaluation for the period prior to August 1, 2007, but that the evidence is against granting an initial evaluation in excess of 20 percent for the period beginning on August 1, 2007.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).  For the later period on appeal, there is not an approximate balance of evidence.  Extraschedular considerations are addressed below.

B.  Sciatica

The Veteran's sciatica of the left lower extremity is currently assigned a 20 percent evaluation under Diagnostic Code 8520, effective November 30, 2006 (the day after the Veteran's discharge from service).  The Veteran seeks a higher initial rating.

By way of background, the Board notes that the Veteran was granted service connection for sciatica of the left lower extremity as secondary to his service-connected for spondylosis with disc extrusion, effective November 30, 2006 (the day after the Veteran's discharge from service).  See Rating Decision, March 2007.  March 2007 VA treatment records reflect that the Veteran underwent a left L5-S1 microdiscectomy to treat his left lower extremity sciatica symptoms, and the Veteran was granted a TTD rating (100 percent) for surgery and convalescence from March 30, 2007 to July 31, 2007 (albeit the TTD rating was assigned relating to his service-connected back condition).

The Veteran's sciatica of the left lower extremity is currently evaluated under Diagnostic Code 8520.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  Diagnostic code 8520 provides that "complete paralysis" contemplates that the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. A note to 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, provides that "incomplete paralysis" indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  The note further provides that when the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.

The February 2007 VA examination report reflects that the Veteran reported experiencing pain and numbness radiating down his left leg, as well as some numbness in his left foot.  It was noted that the Veteran's condition did have some affect on his daily activities, and that he limped on his left side and had pain requiring continual medication.  The examiner noted that the specific nerve involved was the sciatic nerve of the left leg.  Physical examination revealed some decreased sensation in the left leg, absent left ankle reflexes, straight leg raising caused pain down the left leg, and "some weakness" in dorsiflexion and plantar flexion of the left foot was noted.  The examiner noted that the Veteran was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive movement, and that the Veteran did not have any paralysis, muscle wasting, or atrophy.  The examiner recorded a diagnosis of sciatica of the left lower extremity.  

The October 2007 VA examination report reflects that a detailed motor function examination (see report at 11) revealed left ankle dorsiflexion (deep peroneal nerve) of 5/5, and left ankle plantar flexion (tibial nerve) of 5/5, although the Board acknowledges that a summary of the motor examination noted some weakness with flexion and extension.  A detail sensory examination (see report at 11) revealed sensation to vibration, pinprick, and light touch of 1/2.  A sensory function report (see report at 3) described the Veteran's affected nerves as involving the sural and deep peroneal.  Left knee and left ankle reflexes were normal (2+), and left plantar flexion (Babinski reflex) was noted as normal.  There was no muscular atrophy present, and no function of any joint was affected.  The examiner noted that a January 2007 neurology consultation report reflects that an EMG was not performed on the Veteran because he was very sensitized to electrical stimulation for nerve conduction studies, but that nerve conduction studies showed only a "minor" decrement in amplitude and conduction velocities in the Veteran's left peroneal and tibial nerves, and that the right side was completely normal.  A diagnosis of sciatica of the left lower extremity was recorded.  Paralysis was noted as absent, although neuritis and neuralgia were noted as present.  The examiner noted that the Veteran continued to be employed as a driver for Meals on Wheels, and that he had not lost any time from work in the past 12 months as a result of his sciatica, and that it had no significant affect on the Veteran's occupation, although it was noted that it prevented him from playing sports and exercising, and that it had a moderate affect on the Veteran's ability to do chores, shop, engage in recreation, and travel.

The April 2008 VA examination report reflects that the Veteran reported experiencing left lower extremity sciatica with numbness and pain.  A summary of motor function impairment was noted as involving weakness with flexion and extension, and a detailed motor examination  (see report at 17) reflects that left ankle dorsiflexion and plantar flexion were both 4/5.  A detailed sensory examination report (see report at 19) reflects that sensation in the left lower extremity to vibration, pinprick, and light touch were all 2/2, and when prompted to note the location of abnormal sensation, the examiner noted "none."  A sensory function report reflects that the affected nerves are the sural and deep peroneal.  A detailed reflex examination revealed left knee and left ankle reflexes of 2/2.  No atrophy was noted, and it was noted that there was no joint function affected by the Veteran's nerve disorder.  Later in the examination report, the examiner noted again that deep tendon reflexes in the Veteran's lower extremities were 2+, and motor strength was 5/5.  It was noted that the Veteran was employed in maintenance at an apartment complex, that he had not lost any time from his employment in the last 12 months as a result of his condition.  The examiner recorded a diagnosis of sciatica of the left lower extremity.  Paralysis and neuritis were noted as absent, although neuralgia was noted as present.  The examiner noted that it had no significant affect on his occupation, although it was noted that it prevented him from playing sports and exercising, and that it had a moderate affect on the Veteran's ability to do chores, shop, engage in recreation, and travel.

The Board acknowledges VA treatment records dated from December 2006 to January 2008.  None of these records, however, reflect any symptomatology 
of greater severity than what was noted in the above VA examination reports.

In light of the above, the Board finds that the Veteran's sciatica of the left lower extremity symptoms do not meet the criteria for an evaluation in excess of 20 percent disabling.  As noted above, the Veteran underwent surgical treatment in March 2007.  Prior to, the February 2007 VA examination report reflects that it was the sciatic nerve involved, and that the Veteran had no paralysis or muscle atrophy.  As noted above, the Veteran is currently assigned a 20 percent rating under Diagnostic Code 8520, which contemplates moderate, incomplete paralysis.  Also, the Board notes that a 60 percent, severe rating requires marked muscular atrophy, such that the next higher, 40 percent rating provided under Diagnostic Code 8520 contemplates some muscular atrophy as well as incomplete paralysis, yet the Veteran was shown on examination in February 2007, October 2007, and April 2008 to have no muscular atrophy and no paralysis.  

The Board has considered whether the Veteran would be entitled to a higher rating under any other diagnostic code.  In that regard, the Board acknowledges that the Veteran's representative essentially asserts that the Veteran's sciatica should be rated under Diagnostic Code 8523 (deep peroneal nerve) due to limitation of dorsiflexion of the foot/ankle, and under Diagnostic Code 8524 (tibial nerve) for limitation of plantar flexion, rather than being assigned only one rating under Diagnostic Code 8520 (sciatic nerve).  The Board notes, however, that the Veteran would not be entitled to a higher rating if he were evaluated under Diagnostic Codes 8523 and 8524 rather than Diagnostic Code 8520.  The February 2007 VA examiner specifically noted that the nerve affected was the sciatic nerve, not the tibial nerve or the peroneal nerve, and the sciatic nerve is addressed squarely by diagnostic code 8520.  Moreover, the February 2007 VA examiner noted only "some weakness" in plantar flexion and dorsiflexion, the October 2007 VA examiner noted that nerve conduction studies showed a "minor decrement" in the peroneal and tibial nerves, and the April 2008 VA examination report reflects that left ankle dorsiflexion and plantar flexion were 4/5, and the Board notes that mild symptoms only warrant a noncompensable rating under Diagnostic Code 8523, and only a 10 percent rating under Diagnostic Code 8524, such that evaluating the Veteran's symptoms under those diagnostic codes rather than 8520 would not warrant a higher rating than the presently assigned 20 percent rating under 8520.  The Board adds that providing evaluations under Diagnostic Codes 8523 and 8524 in addition to 8520 would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.

In summary, the Board concludes that the preponderance of the evidence is against granting an initial evaluation in excess of 20 percent disabling for the Veteran's sciatica of the left lower extremity.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).  Assignment of staged ratings is not for application.  

C.  Extraschedular Considerations

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to a greater level of compensation for his spondylosis with disc extrusion and associated sciatica of the left lower extremity on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's spondylosis with disc extrusion and associated sciatica of the left lower extremity are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology. 














(CONTINUED ON THE NEXT PAGE)

ORDER

For the period prior to August 1, 2007, entitlement to an evaluation of 20 percent disabling for spondylosis with disc extrusion at L4-5 and L5-S1 is granted, subject to the laws and regulations governing the award of monetary benefits.

For the period beginning on August 1, 2007, entitlement to an evaluation in excess of 20 percent disabling for spondylosis with disc extrusion at L4-5 and L5-S1 is denied.

Entitlement to an evaluation in excess of 20 percent disabling for sciatica of the left lower extremity is denied.



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


